Citation Nr: 1622201	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-49 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a left hip injury with osteoarthritis. 

2.  Entitlement to a disability rating in excess of 10 percent for right hip osteoarthritis. 

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to May 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2013, the Veteran appeared at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a July 2014 decision, the Board denied increased ratings in excess of 10 percent for the residuals of left hip injury with osteoarthritis and right hip osteoarthritis.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, the Court granted the parties' Joint Motion for Remand (JMR), vacating the Board's July 2014 decision and remanded the appeal to the Board for readjudication consistent with the JMR.

In June 2015, the Board remanded the case for further development consistent with the February 2015 Court Order.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the entire appellate period, the Veteran's residuals of a left hip injury with osteoarthritis were manifested by flexion to 56 degrees and extension to 20 degrees, at worst, with no objective evidence of ankylosis, impairment of the thigh, flail joint of the hip, or impairment of the femur; limitation of adduction where the Veteran cannot cross legs or limitation of rotation where the Veteran cannot toe out more than 15 degrees is not shown.    

2.  For the entire appellate period, the Veteran's right hip osteoarthritis was manifested by flexion to 61 degrees and extension to 20 degrees, at worst, with no objective evidence of ankylosis, impairment of the thigh, flail joint of the hip, or impairment of the femur; limitation of adduction where the Veteran cannot cross legs or limitation of rotation where the Veteran cannot toe out more than 15 degrees is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for residuals of a left hip injury with osteoarthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5250-5255 (2015).

2.  The criteria for a disability rating in excess of 10 percent for right hip osteoarthritis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5250-5255 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Regarding the increased rating claims for residuals of a left hip injury with osteoarthritis and right hip osteoarthritis, an October 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c). The Veteran's VA treatment records and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided with pertinent VA examinations in November 2008 and September 2015.  The reports of examination are adequate because they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

With regard to the matters decided herein, the Board finds that there was substantial compliance with the June 2015 Board remand for further development consistent with the February 2015 Court Order.  Specifically as directed, the AOJ sent a September 2015 letter to the Veteran requesting that he identify any outstanding VA or private treatment records.  The Veteran subsequently responded that there were no outstanding treatment records.  As noted, the Veteran was afforded a Disability Benefits Questionnaire (DBQ) examination in September 2015.  The matter was then readjudicated in a December 2015 supplemental statement of the case, as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

In October 2013, the Veteran was afforded a Board video-conference hearing before the undersigned Veterans Law Judge in which he presented oral argument in support of his rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to adjudicate the appeal.

II.  Analysis

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Rating Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided.  Id.  

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts, are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran claims that he is entitled to a rating in excess of 10 percent for his left and right hip disabilities.  The instant claim for increase was filed in October 2008.

The Veteran's left and right hip disabilities are rated under Diagnostic Code 5003.  

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (here, Diagnostic Codes 5251, 5252, and 5253).  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is allowed for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. The hip is a major joint.  38 C.F.R. § 4.45. 

Normal ranges of motion of the hip are flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5251, a 10 percent rating is warranted for limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  

Under Diagnostic Code 5252, a 10 percent rating is warranted for limitation of flexion of the thigh to 45 degrees.  A 20 percent rating is warranted for limitation of flexion of the thigh to 30 degrees.  A 30 percent rating is warranted for limitation of flexion of the thigh to 20 degrees.  A 40 percent rating is warranted for limitation of flexion of the thigh to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5253, a 10 percent rating is warranted for limitation of adduction where the claimant cannot cross legs or limitation of rotation where the claimant cannot toe-out more than 15 degrees.  A 20 percent rating is warranted when there is limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Other diagnostic codes pertaining to the hip include Diagnostic Code 5250 (ankylosis), Diagnostic Code 5254 (flail joint), and Diagnostic Code 5255 (impairment of the femur).  As discussed below, these diagnostic codes are not applicable because the Veteran does not exhibit the relevant pathologies.

The November 2008 VA examination report reflects assessments of bilateral hip osteoarthritis and morbid obesity.  The Veteran reported that there have been no days of incapacitation or hospitalization due to the hips.  During the examination, the Veteran reported that his current symptoms included difficulty walking, sleeping, and driving for prolonged period of time.  The Veteran indicated these symptoms pertained to right and left hip and that the pain occurred "on and off" every day.  Flare ups were reported from walking on hard floors.  The Veteran further reported that he had physical therapy or injections and that he occasionally used oxycodone about twice per week for his hip conditions.  The examiner noted that both hips were reported to be painful at the same level.  During physical examination, the examiner observed normal gait and erect posture.  The examiner also noted that the Veteran did not use any assistive device for ambulation.  No amputations or prosthetics were noted.  The examiner indicated that strength testing to gravity and resistance was within normal limits for age and equal on both sides, but that the Veteran wore support on his lower extremities.  The examiner observed that the Veteran was able to toe walk and heel walk minimally and that the Veteran did exhibit balance to heel to toe walk.  There was intact proprioception to monofilament testing bilaterally in the legs.  

The Veteran's right hip flexion was 0 to 75, extension was 0 to 20, abduction was 0 to 30, adduction was 0 to 15, external rotation was 0 to 30, and internal rotation was 0 to 20.  The examiner noted that range of motion was limited by difficulty.  With regard to the left hip, flexion was noted to be 0 to 80, extension was 0 to 20, abduction was 0 to 25, adduction was 0 to 15, external rotation was 0 to 30, and internal rotation was 0 to 20.  The examiner indicated that the range of motion was limited by the Veteran's "massive size and the massive size of his lower extremities beside the osteoarthritis" in his hips."  The examiner indicated that additional limitation of function could not be determined without resorting to mere speculation.  The examiner further indicated that hip x-ray findings confirmed moderate right hip degenerative arthritis and left hip area of sclerosis in the intertrochanteric region.  The examiner then opined that it was difficult to ascertain whether symptoms associated with the osteoarthritis of the hips were due to service or the Veteran's "present unhealthy morbid obesity," noting that it was well known that morbid obesity resulted in higher prevalence of osteoarthritis of all major joints.  The examiner also noted that the Veteran had been working as a contract manager for the past 11 years at the Florida Department of Transportation.   
 
A September 2010 VA treatment note reflects an assessment of osteoarthritis in the hips.  Pain was reported to be chronic and was alleviated by medications.  The Veteran reported that he walked frequently, to include walking outside the room at least twice a day and inside room at least once every two hours during the day.  The VA treating physician noted that the Veteran's mobility was not limited, noting that the Veteran made major and frequent changes in position without any assistance.  

A September 2013 private treatment record documents range of motion testing results for right and left hip. The left hip flexion was limited to 56 degrees, abduction to 23 degrees, external rotation to 27 degrees, and internal rotation to 14 degrees.  The right hip flexion was limited to 61 degrees, abduction to 15 degrees, external rotation to 23 degrees, and internal rotation to 5 degrees.  The Veteran reported that climbing presented no difficulty, while dressing was mildly difficult.  Lifting was not a problem, although standing and walking were limited to 15 to 20 minutes.  Sleep impairment was also reported.  The private physical therapist observed that the Veteran was morbidly obese and indicated that the prognosis of the Veteran's bilateral hip osteoarthritis was fair.  In a subsequent addendum report, the physical therapist noted that all range of motion measurements were performed with a goniometer.  

At the October 2013 hearing, the Veteran testified that he had difficulty sleeping and walking for a prolonged time due to bilateral hip pain.  He reported that the pain worsened when he got up from sitting and that the pain was about equal on both hips.  He also reported that the pain associated with his hip conditions restricted his daily living activities, to include limited mobility and mowing the lawn. The Veteran further testified that he retired three years ago and that prior to retiring, he worked as a contract inspector for the Florida Department of Transportation.  

The Veteran was afforded a DBQ examination in September 2015.  The Veteran reported that pain associated with his hips was worse and that he was in constant pain.  The examiner noted that the Veteran reported functional loss or impairment of the hips, specifically, difficulty walking and sleeping due to pain.  With regard to right and left hip, flexion was 0 to 100 degrees, extension was 0 to 25 degrees, abduction was 0 to 35 degrees and adduction 0 to 15 degrees, external rotation was 0 to 40 degrees, and internal rotation was 0 to 30 degrees.  The examiner noted that pain with the range of motion caused functional loss and that there was evidence of pain with weight bearing at the examination, specifically, mild to moderate tenderness at both hips per palpation.  There was no finding of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions for both hips and there was no additional loss of function or range of motion after three repetitions again for both hips.  The examiner indicated that the Veteran was examined immediately after repetitive use and that he was unable to say whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time because no objective examination was conducted after repeated use over a period of time.  During muscle strength testing, the examiner rated right hip flexion at 5/5, extension at 5/5, and abduction at 5/5.  The left hip flexion, extension, and abduction were also rated at 5/5.  There were no findings of ankylosis or muscle atrophy with either hip at the examination.   The examiner further indicated that the Veteran did not have malunion or nonunion of femur, flail hip joint or leg length discrepancy and that the Veteran did not use any assistive devices for his hip conditions.  The examiner opined that his hip conditions impacted the Veteran's ability to perform occupational tasks, such that the Veteran's mobility was impaired from pain and limited range of motion. 

After reviewing the evidence of the record, the Board finds that ratings in excess of 10 percent for the Veteran's right and left hip disabilities are not warranted.  

Under Diagnostic Code 5252, a 20 percent rating is warranted for limited flexion of the thigh to 30 degrees.  During the appeal period, the objective evidence demonstrates that at worst, the Veteran's right hip flexion was limited to 61 degrees and left hip flexion was to 56 degrees.  See September 2013 private treatment note.  Further, there is no evidence that any reported flare-ups diminished the Veteran's range of motion to a point where an increased rating would be indicated.  Further, the September 2015 DBQ examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions for both hips and that there was no additional loss of function or range of motion after three repetitions again for both hips.  Therefore, Board finds that such factors do not result in functional loss more nearly approximating a higher rating criteria.  

A higher or separate rating under Diagnostic Code 5251 or 5253 is not warranted as the clinical evidence fails to demonstrate extension of the thigh limited to 5 degrees or abduction lost beyond 10 degrees, or adduction limited such that the Veteran could not cross legs, or limitation of rotation such that he could not toe out more than 15 degrees.   

Additionally, as the evidence of record fails to demonstrate ankylosis, flail joint of the hip, or impairment of the femur, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5250, 5254, and 5455, respectively.

The Board has considered the Veteran's reports of pain during the period on appeal, to include difficulty walking and standing for prolonged period of time.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, supra.   Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In the instant case, the most probative evidence of record demonstrates that it does not.  Therefore, the Veteran is not entitled to disability ratings in excess of 10 percent for right and left hip disabilities.   

The Board has also considered whether any staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right and left hip disabilities; however, the Board finds that his symptomatology has been stable and has not met the criteria for an increased rating throughout the course of the appeal.  Therefore, staged ratings are not warranted. 

In conclusion, the preponderance of the evidence in this case is against a finding that ratings in excess of the current 10 percent are warranted under any applicable diagnostic codes for the Veteran's service-connected left and right hip disabilities.  As the preponderance of the evidence weighs against the claims for an increased rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

III.  Other Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as set out in his contentions and statements to various medical examiners and providers.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran does not have any additional service-connected disabilities at present, and therefore Johnson is inapplicable.

Finally, discussion regarding entitlement to a TDIU is not warranted as that issue is remanded for additional development as discussed below. 

The preponderance of the evidence is against the increased rating claims.  A rating in excess of 10 percent for left or right hip disability is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A schedular rating in excess of 10 percent for residuals of a left hip injury with osteoarthritis is denied.

 A schedular rating in excess of 10 percent for right hip osteoarthritis is denied.


REMAND

The Board previously remanded the issue of entitlement to a TDIU in July 2014.  The Court's February 2015 Order did not disturb that remand.  As it appears that the requested development has not yet been completed, the issue is not ready for adjudication.  

While the record contains a September 2014 VCAA letter addressing the Veteran's TDIU claim, in an April 2015 correspondence, the Veteran indicated that since the previous remand, he has "heard nothing from the AOJ" regarding the issue of entitlement of a TDIU.  The record contains a returned mail from VA dated September 2014, sent to the same address as in the September 2014 VCAA letter.  The Board notes that VA has not received any communication from the Veteran demonstrating actual knowledge of what is needed to substantiate a TDIU claim.  As such, the AOJ should clarify the Veteran's address and then send a VCAA Letter addressing the TDIU claim.  

Further, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, as in the instant case, for those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), but are unemployable due to service connected disabilities, rating boards should submit such cases to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  As such, the AOJ should also consider whether the criteria for submission of the Veteran's claim to the Director, Compensation and Pension Service for extraschedular TDIU consideration have been met.

The AOJ should undertake any development deemed warranted, to include obtaining any necessary VA examination and/or opinion and determining whether the criteria for extraschedular TDIU consideration, pursuant to 38 C.F.R. § 4.16(b) have been met.

Accordingly, the case is REMANDED for the following action:

1.  Clarify the Veteran's address and furnish the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU and a notice explaining what is needed to support a claim for a TDIU due to his service-connected disabilities, to include on an extraschedular basis.

2.  Undertake any development deemed warranted, to include obtaining any necessary VA examinations and/or opinions and determining whether the criteria for extraschedular TDIU consideration, pursuant to 38 C.F.R. § 4.16(b) have been met. 

3. After accomplishing any further development deemed necessary, then adjudicate the claim, to include referral to VA's Director, Compensation and Pension Service, if appropriate, for the assignment of TDIU on an extraschedular basis.  If the benefit remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


